Citation Nr: 0022698	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound to the right 
upper chest.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.  This appeal arises from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision the RO granted entitlement to 
service connection for PTSD, rated as noncompensable, and the 
residuals of a gunshot wound to the right upper chest, rated 
as 10 percent disabling.  The veteran has perfected an appeal 
of the assigned ratings.

In an August 1996 rating decision the RO increased the rating 
for PTSD from zero to 30 percent.  In a September 1999 rating 
decision the RO granted service connection and a separate 
10 percent disability rating for the surgical scars resulting 
from the gunshot wound.  The veteran has not withdrawn his 
appeal of the ratings assigned for PTSD or the residuals of 
the gunshot wound, and the Board finds that those issues 
remain in contention.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (the veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where the RO grants less than the maximum 
available benefit).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  Effective November 7, 1996, neither the original rating 
criteria or the revised criteria for psychiatric disabilities 
are more favorable to the veteran.

3.  From July 10, 1995, to August 1, 1997, the symptoms of 
PTSD resulted in more than severe impairment in social and 
industrial functioning, with the performance of only marginal 
employment.

4.  From August 1, 1997, to August 1, 1998, the symptoms of 
PTSD are presumed to have resulted in severe impairment in 
social and industrial functioning, without the demonstrated 
inability to obtain or maintain employment.

5.  Effective August 1, 1998, the symptoms of PTSD include 
daily nightmares and intrusive memories, depression, 
irritability, monthly panic attacks, sleep disturbance, and 
difficulty making friends, productive of no more than 
definite industrial impairment.  

6.  Effective July 3, 1997, neither the original or the 
revised rating criteria for muscle injuries are more 
favorable to the veteran.

7.  The residuals of the through and through gunshot wound to 
the right upper chest, excluding the separately rated tender 
and painful scar, have since the veteran's separation from 
service been manifested by subjective complaints of pain and 
reduced strength, and slight limitation of motion of the 
neck, with no impairment of respiratory function.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
were met from July 10, 1995, to August 1, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.16, 4.132, 
Diagnostic Code 9411 (1995).

2.  The criteria for a 70 percent disability rating for PTSD 
were met from August 1, 1997, to August 1, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.132, 
Diagnostic Code 9411 (1995).

3.  The criteria for a disability rating in excess of 
30 percent for PTSD are not met effective August 1, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), 38 C.F.R. §§ 4.1, 4.130, 
Diagnostic Code 9411 (1999).

4.  The criteria for a disability rating in excess of 
10 percent for the residuals of the through and through 
gunshot wound to the right upper chest, excluding the 
separately rated tender and painful scar, have not been met 
since the veteran's separation from service.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5321 (1995), 38 C.F.R. §§ 4.1, 4.40, 4.56, 
4.73, Diagnostic Code 5321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's appeal of the disability 
ratings assigned for PTSD and the residuals of the gunshot 
wound is well grounded within the meaning of the statutes and 
judicial construction and that VA has a duty, therefore, to 
assist him in the development of the facts pertinent to the 
appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  The relevant evidence consists of 
the veteran's service medical records, the reports of VA 
examinations in March 1996 and August 1999, VA treatment 
records, and the veteran's testimony.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's appeal and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection in January 
1996.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson, 12 Vet. App. at 119.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Factual Background

The service medical records reveal that the veteran sustained 
a through and through gunshot wound to the right upper chest 
in January 1993 while on active duty in Somalia.  The gunshot 
wound resulted in a median sternotomy and right open book 
incision of the chest for debridement and closure of the 
wound.  The bullet passed through the right upper lobe and 
out the posterior chest wall, resulting in a lung lesion with 
massive bleeding.  Following initial treatment in Somalia, he 
was transferred to the Naval Hospital in San Diego in 
February 1993.  

The Narrative Summary from the Naval Hospital in San Diego 
shows that an X-ray study of the chest on admission revealed 
some minor right sided basilar atelectasis, but no 
pneumothorax or suspicious infiltrates.  Additional studies 
revealed a rent in the anteromedial right diaphragm, but no 
evidence of diaphragmatic paralysis.  In September 1993 the 
treating physician found keloid scar tissue resulting from 
the surgical scars, and the veteran complained of sternal 
pain.  He had two surgical scars, one of which ran parallel 
to the sternum and was approximately nine inches long and one 
half inch wide.  The second scar ran perpendicular to the 
other scar, one inch above the right nipple, and was 
approximately six and one half inches long and one half inch 
wide.  Both scars were about two millimeters in thickness.  

In October 1994 additional surgery was performed due to 
complications from the surgical incisions.  The physician 
performed a revision of the hypertrophic scars and removed 
sternal wires, which were found to have adhered to the scar 
tissue and the platysmal muscle.  

In October 1994 the veteran also received treatment for 
recurring nightmares and intrusive hallucinatory daydreams of 
being shot, feelings of anger and rage, avoiding situations 
that reminded him of the shooting, being startled by loud 
noises, and fleeting suicidal thoughts.  His symptoms were 
assessed as PTSD.  In February 1995 he reported having had 
two flashbacks in which he would see a particular incident, 
then regain full consciousness of his surroundings.  He did 
not remember what happened between the onset and end of the 
episodes.  He had violent physical outbursts and frequent 
nightmares, and he complained of intermittent memory loss.  

An August 1995 hospital summary reveals that he was 
involuntarily admitted for evaluation after having gone to a 
freeway overpass with the intent of jumping off.  He stated 
that voices were telling him to jump, and that on several 
occasions in the previous weeks he had held a gun to his 
head.  He was working as a part-time job coach.  While on the 
job he experienced a flashback of his chest being all wet and 
appearing as if it was covered with blood, and seeing his 
assailant.  He also had flashbacks of riding in the truck 
after he was shot, which occurred while he was driving his 
car.  He denied using alcohol, but admitted to frequent 
marijuana use.  He had frequent violent nightmares that 
consisted of recurrent replays of the shooting.  He had 
constant thoughts of wanting to harm himself, and he heard 
voices commanding him to harm himself.  

The treating physician found that he had a history of PTSD 
symptoms, including recurrent severe flashbacks and 
nightmares and de-realization or de-personalization, all of 
which were related to the shooting episode in Somalia.  He 
also complained of pectoral muscle pain.  His symptoms at 
that time were diagnosed as PTSD, to rule out dysthymia, to 
rule out cannabis abuse.  The treating physician recommended 
that the veteran be transferred to the regular psychiatric 
ward for referral to a PTSD treatment program, but he 
demanded to be released and was released against medical 
advice.  

Private treatment records show that the veteran was brought 
to the emergency room by police in November 1995 because he 
was having hallucinations.  He told the hospital personnel 
that he had taken LSD.

The veteran was provided a VA pulmonary examination in April 
1996, at which time the examiner noted the history of a 
through and through gunshot wound to the right chest, 
including the lung.  Since his separation from service the 
veteran had worked in construction.  He complained of right 
sided chest pain, a deep itch, and a sharp prick followed by 
throbbing.  He stated that his shoulder was achy and weak, 
for which he took over the counter medication.  He was able 
to walk for an unlimited time, with no dyspnea or chest pain 
on exertion.  Examination revealed that the lungs were clear 
to auscultation and percussion.  There was no cor pulmonale, 
cyanosis, or clubbing of extremities.  Pulmonary function 
testing was shown to be normal.  The diagnosis was status 
post gunshot wound to the right chest with no significant 
pulmonary parenchymal disease.  

The report of a March 1996 social and industrial survey 
indicates that the veteran continued to experience nightmares 
and flashbacks that sometimes lasted a day and a night.  He 
had lost days when he did not know where he was and actually 
thought that he was in combat in Somalia.  He felt that his 
chest scars were growing internally, and he felt a tearing 
sensation when he moved his neck back and forth.  He was very 
nervous and irritable.  He was terrified to go outdoors, had 
lost confidence in himself, and could not form relationships 
or hold a job.  He felt that his life was over.  He was very 
uncomfortable with intimacy and involvement do to his 
recurrent nightmares, having injured his girlfriend in the 
past, which caused him to end the relationship.  He was 
unable to experience any emotions since the injury, and he 
only associated with members of his family.  He typically 
stayed inside, and went out only with his brothers to drink 
beer in the evening.  He had stopped drinking because he 
realized it was becoming a problem, but continued to drink 
one or two beers a night.  He denied having any problems with 
alcohol or drugs prior to his entrance into service.  

The social worker found that the veteran appeared to be 
extremely depressed during he interview.  He was often very 
tearful, his affect was extremely blunted, and he spoke in a 
monotone.  When he recounted the trauma he lost his voice, 
became extremely anxious, often stumbled over his words, and 
blinked quickly.  He had facial ticks during his descriptions 
of the trauma.  He was very distractible during the entire 
interview and had obvious difficulty concentrating, in that 
he was constantly responding to auditory cues in the 
environment.  He stated that his condition had become so 
alarming that his family had urged him to get help.  He 
showed no evidence of psychotic thinking, and the social 
worker found that his thought disturbances were consistent 
with PTSD.  He was undeniably depressed and appeared at a 
high risk for suicide.

His work history since service consisted of being employed as 
a job coach from May to August 1995, working in a restaurant 
in November 1995, and working two days at a newsstand, all of 
which terminated due to his PTSD symptoms.  In December 1995 
he worked for one of his uncles in construction work for a 
couple of days, but was very fearful about being outside.  In 
February 1995 [1996] another uncle who owned a painting 
business gave him a job, but he was unable to perform the 
work because he had difficulty holding anything in his right 
hand.  The social worker provided the opinion that the 
veteran had severe PTSD that resulted in extreme industrial 
impairment due to the intense, continuous symptom cluster 
associated with the disorder.  

A VA mental status examination was also performed in April 
1996, during which the veteran reported symptoms of 
hyperarousal with marked hypervigilance and constant scanning 
of his environment.  He had insomnia and an exaggerated 
startle response.  He re-experienced the trauma with daily 
intrusive recollections, daily nightmares, and some 
dissociative episodes.  He had intrusive memories of blood 
that almost had the quality of visual hallucinations.  He had 
become very withdrawn and avoided exposure to anything that 
reminded him of violence.  He worked at odd jobs for his 
uncle's construction crew, but he often missed work.  He 
spent his time exercising, seeing friends, or working on 
vehicles.  He had left his girlfriend a year previously 
because he felt he would be a burden to her.  He denied any 
history of alcohol or substance abuse.

He reported having excessive scar growth, diminished range of 
motion of his right upper extremity, and damage to the 
pectoral muscle.  He felt some pain when he tried to exert 
himself.  He was casually dressed, but his general appearance 
was otherwise unremarkable.  He seemed very distractible and 
was repeatedly tearful when talking about his history.  His 
mood was moderately depressed and his affect was restricted, 
but he denied having any suicidal thoughts.  He stated that 
he often felt as if he was losing his mind, and he had great 
difficulty talking about his dissociative episodes.  There 
were no symptoms of psychosis or cognitive impairment.  He 
stated that he had avoided therapy because he felt worse 
talking about the incident.  He recognized that his 
psychological equilibrium was unstable.  

The veteran was also provided a VA medical examination in 
March 1996, during which he complained of continuous 
nightmares and flashbacks.  He reported having pain in the 
right arm, the center of his sternum, the right pectoral 
area, and the zyphoid process, and numbness in the fingers 
and hand.  Examination revealed clear lungs bilaterally and a 
large T-shaped scar with keloid formation.  The examiner 
found that the gunshot wound had not resulted in any 
functional limitations of the musculoskeletal system, and 
described the entire examination as normal.  

VA treatment records reveal that in August 1996 the veteran 
complained of a pulling sensation in the chest scar when he 
turned his head to the left.  He also complained of sternal 
pain, chronic throbbing, itching, and weakness in the right 
arm when lifting.  The treating physician described the scar 
as well healed, and that it was pulled when the veteran 
turned his head to the left.  Examination revealed well-
healed midline and transverse pectoral scars.  The scars were 
about two centimeters wide with slight hyperpigmentation.  
There was slight decrease in the range of motion of the neck 
when the veteran turned his head to the left, but no 
indication that any other neck movement was limited.  The 
physician referred the veteran to physical therapy for range 
of motion and strengthening exercises, which he apparently 
did not undergo.  

The veteran appeared at a hearing before a Hearing Officer at 
the RO in November 1996, at which time he testified that he 
lived with his mother and step-father.  He reported having 
three close friends, and that he was employed at a restaurant 
working 10-15 hours a week.  He stated that most of his jobs 
had been working for relatives, and that he had been working 
at his present job for three weeks.  He testified that he 
normally stayed inside, that he could only sleep three or 
four hours a night, and that he had nightmares about Somalia.  
He also testified that his brother had observed him kicking 
and balling himself up in a corner.  He did not like 
discussing the trauma and was afraid to take medication.  He 
stated that the scar continued to be painful, and that his 
right arm was much weaker than his left.  He also stated that 
he could breathe normally, but that he took shallow breaths 
when his chest hurt.  He reported having had a severe 
flashback six or eight months previously, at which time he 
was taken to a hospital by police.  He stated that he thought 
they would keep him if they knew he was having a flashback, 
so he told them he was taking LSD.

The RO afforded the veteran an additional medical examination 
in August 1999, during which he reported having shortness of 
breath on exertion, including walking up one flight of 
stairs.  He complained of pain in the T4 region without any 
radiation, and stated that repetitive lifting and bending 
caused him to experience pain.  He denied any orthopnea, 
proximal nocturnal dyspnea, or pedal edema.  The examiner 
described him as right hand dominant.

The examiner measured his grip strength by a dynamometer, 
which showed that his strength was 100/100/100 on the right 
and 100/90/100 on the left.  The lungs expanded equally, with 
no accessory muscles utilized with breathing.  His breath 
sounds were within normal limits.  The examiner noted an 
entry wound with a disfiguring sternotomy scar measuring 
28 centimeters and a scar in the right T4 region measuring 
17 centimeters.  Both scars were tender to palpation.  The 
examiner determined that the gunshot wound and surgical 
treatment had resulted in no tissue loss, tendon, joint, or 
bone damage, or muscle herniations.  The exit wound was in 
the mid scapular region, resulting in a one centimeter scar.  
The examiner provided photographs of the anterior and 
posterior scars.  Pulmonary function tests resulted in 
findings that his pulmonary functioning was in excess of 
predicted, and an X-ray study of the chest showed no 
abnormality.

The RO also provided the veteran an additional psychiatric 
examination in August 1999.  The veteran appeared for the 
examination well dressed and reasonably groomed.  He reported 
that since being wounded he had had nightmares and intrusive 
memories about being shot on a daily basis.  He experienced 
depression daily, as well as irritability and loss of memory 
and concentration.  He stated that he was distractible 25 
percent of the time.  He denied any hallucinations and did 
not report any concrete symptoms consistent with flashbacks.  
He reported that he experienced a panic attack approximately 
once per month in the context of being easily startled.  He 
was frequently restless or angry.  He slept approximately 
five hours a night with frequent awakening.  

The examiner noted that all of the above symptomatology was 
in the context of ongoing alcohol abuse.  The veteran 
reported that he began drinking hard liquor while in the 
Navy, and that he drank at least three or four times per week 
since then.  He drank a minimum of one six-pack of beer per 
night, and frequently got drunk at a bar.  He also reported 
that he used cocaine and marijuana on a regular basis as a 
teenager, and that since leaving service he had used 
methamphetamines and crack cocaine a total of approximately 
ten times, the last time being one month previously.  There 
was no history of mania, although he did report having 
generalized mania.  

With the exception of the hospitalization in August 1995, the 
veteran denied having received any psychiatric treatment.  He 
stated that his psychiatric problems interfered substantially 
with his professional and social life.  He was frequently 
irritable on the job, forgot his job assignments, and had 
little motivation for working.  With respect to his social 
life, he reported that he was unable to make new friends, 
that he could not socialize with women as he did previously, 
and that he had problems trusting people.  He denied any 
current homicidal or suicidal ideation.  He had been working 
as a construction worker on a full-time basis for the past 
two years.  

He lived alone, took care of all his needs, and got along 
with his family and friends.  His typical day consisted of 
drinking and spending time in bars.  The examiner described 
his speech as normal in tone and pressure and of regular rate 
and rhythm.  He was alert and oriented as to time, place, 
person and purpose.  His memory, concentration, and 
abstraction ability were intact, and his insight and judgment 
were fair.  His mood was depressed, and his affect was 
bright, which was incongruent with his mood.

The examiner provided diagnoses of PTSD, alcohol abuse, and 
polysubstance abuse.  He also provided a Global Assessment of 
Functioning (GAF) score of 58 based on the symptoms of PTSD, 
and a GAF score of 58 based on alcohol and drug abuse.  The 
examiner stated that the veteran was able to function 
independently, but that there was moderate impairment in his 
social and industrial functioning.  He also stated that the 
alcohol and drug abuse were at least equally responsible for 
his current functioning impairment, that the alcohol and drug 
abuse most likely exacerbated his irritability and social 
isolation, and that the substance abuse perpetuated the PTSD 
symptomatology.  The examiner further stated that the 
veteran's PTSD symptoms had not changed appreciably in the 
previous 12 months, and that he had been able to work full-
time for the previous two years.

II.  Evaluation of PTSD

A.  Laws and Regulations

Subsequent to the veteran's appeal of the rating assigned for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because his appeal was initiated prior to the change 
in the regulations, he is entitled to the application of the 
version more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The revised regulations cannot be applied 
prior to the effective date of the regulations, and the Board 
is required to determine whether the original or revised 
regulations are more favorable.  VAOPGCPREC 3-2000.

In a May 1997 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered the revised regulations in 
determining that he was not entitled to a disability rating 
in excess of 30 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's appeal, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 3-2000.  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

A 50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  A 
30 percent evaluation applied if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was qualitative in character, whereas the other terms 
were quantitative in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

At the time the veteran's claim was filed in 1995, the 
regulations provided that if his only compensable service-
connected disorder was a mental disorder that was assigned a 
70 percent evaluation, and the mental disorder precluded him 
from securing or following a substantially-gainful 
occupation, the mental disorder was to be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1995).  Marginal 
employment could not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

B.  Analysis

The Board has reviewed the evidence of record and finds that 
the criteria for a 100 percent disability rating were met 
from the date of the veteran's separation from service, that 
being July 10, 1995, until August 1, 1997.  Under the rating 
criteria in effect prior to November 7, 1996, a 100 percent 
rating applied if the PTSD symptoms caused virtual isolation 
in the community; represented gross repudiation of reality 
resulting in profound retreat from mature behavior; and 
resulted in the demonstrated inability to obtain or retain 
employment.  

The report of the March 1996 social and industrial survey 
indicates that the veteran continued to experience nightmares 
and flashbacks that sometimes lasted a day and a night and 
that he had lost days when he did not know where he was and 
actually thought that he was in combat in Somalia.  Losing 
time for up to a day and a half constitutes a gross 
repudiation of reality and a profound retreat from mature 
behavior.  He was terrified of going outdoors, was unable to 
maintain any emotional relationships, and associated only 
with members of his family, which represents virtual 
isolation in the community.  He had maintained only sporadic 
employment since his separation from service due to his PTSD 
symptoms, and had worked primarily for family members who 
gave him special consideration.  The social worker 
characterized his industrial impairment at that time as 
extreme.  The Board finds that any work that he performed was 
no more than marginal.  He did, therefore demonstrate the 
inability to maintain substantially gainful employment from 
July 10, 1995, to August 1, 1997.  38 C.F.R. §§ 4.16(c), 
4.132, Diagnostic Code 9411 (1995).

The record is devoid of any contemporaneous evidence 
documenting the severity of the veteran's PTSD symptoms from 
November 1996 to August 1999, which is problematic in 
assigning a disability rating for that period of time.  The 
examiner in August 1999, however, found that the veteran had 
been engaged in full-time employment in construction for the 
previous two years.  There is no indication that this 
employment, because it was full-time, was less than 
substantially gainful.  Although the full range of his 
psychiatric symptoms as of August 1997 are not known, he was 
apparently functioning at a sufficient level to maintain the 
employment.  

According to the rating criteria that became effective 
November 7, 1996, a 100 percent disability rating requires 
evidence showing total occupational and social impairment.  
Because the veteran was employed full-time, he did not 
demonstrate total occupational and social impairment.  The 
Board finds, therefore, that as of August 1, 1997, the 
original and the revised rating criteria for a 100 percent 
rating ceased to be met.  The evidence shows that the 
veteran's psychiatric symptoms were not of sufficient 
severity to prevent him from maintaining employment, nor did 
the symptoms result in total occupational and social 
impairment.

In the absence of evidence actually documenting the severity 
of his symptoms, the Board weighs in his favor any doubt 
regarding the severity of his symptoms and finds that he was 
entitled to a 70 percent rating for severe impairment in 
social and industrial functioning until August 1, 1998.  
38 C.F.R. § 3.102.

In addition to finding that the veteran had been employed 
full time for the previous two years, the examiner in August 
1999 also found that the severity of his psychiatric symptoms 
as documented in the August 1999 examination report had been 
the same for the previous 12 months.  The examiner also found 
that all of the veteran's behavior occurred in the context of 
chronic alcohol and drug abuse.  The disability resulting 
from chronic alcohol or drug abuse cannot be considered in 
determining the veteran's entitlement to VA compensation 
benefits.  38 U.S.C.A. § 1110; Barela v. West, 11 Vet. App. 
280 (1998); 38 C.F.R. §§ 3.1(m), 3.301; VAOPGCPREC 02-98.

As of August 1, 1998, the PTSD was manifested by daily 
nightmares and intrusive memories, depression, irritability, 
monthly panic attacks, sleep disturbance, and difficulty 
making friends.  He was no longer having flashbacks, he was 
able to maintain his personal hygiene, he lived alone and 
took care of all of his needs, and he got along with his 
family and friends.  His speech was normal, he was alert and 
oriented, and although he reported having difficulty with 
memory and concentration, the examiner found his memory and 
concentration to be intact.

The examiner provided a GAF score of 58 for the symptoms of 
PTSD, which is indicative of mild symptoms with some 
difficulty in social and occupational functioning, but 
generally functioning pretty well.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  The examiner stated that there 
was moderate impairment in his social and industrial 
functioning, but that the alcohol and drug abuse were at 
least equally responsible for his current functioning 
impairment.

Based on the rating criteria in effect prior to November 
1996, a disability rating in excess of 30 percent requires 
evidence showing considerable impairment in the ability to 
obtain or retain employment.  A 30 percent rating applies if 
the disability is "more than moderate but less than rather 
large."  VAOPGCPREC 9-93.  The examiner in August 1999 found 
that the symptoms of PTSD resulted in no more than moderate 
impairment.  The Board finds, therefore, that effective 
August 1, 1998, the criteria for a disability rating in 
excess of 30 percent for PTSD were not met based on the 
original rating criteria.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).  

According to the revised rating criteria, a 50 percent 
disability rating requires evidence showing reduced 
reliability and productivity due to flattened affect, 
abnormal speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  The examiner found that his affect was not 
flattened; his speech was normal; he had panic attacks 
approximately once a month, which were described as a 
heightened startle response; and his concentration, memory, 
judgment, and abstract thinking were all intact.  

Although the veteran stated that he had difficulty motivating 
himself to work, and that he had difficulty establishing new 
relationships, he was able to successfully maintain 
employment and spent time with a number of friends.  The 
examiner also found that his alcohol and drug abuse was at 
least equally responsible for his functional impairment, that 
the substance abuse exacerbated his irritability and social 
isolation, and that the substance abuse perpetuated the PTSD 
symptomatology.  The Board finds, therefore, that the 
disturbances in motivation and difficulty maintaining 
relationships that might be due to PTSD, rather than the 
substance abuse, is not sufficient to warrant the 50 percent 
rating.  The Board has determined, therefore, that based on 
the revised regulations, the criteria for a disability rating 
in excess of 30 percent are not met effective August 1, 1998.

In accordance with Fenderson, 12 Vet. App. at 119, the Board 
is establishing entitlement to staged ratings for PTSD 
covering the time period in which the veteran's claim and 
appeal have been pending.  He is entitled to a 100 percent 
rating for July 10, 1995, to August 1, 1997; a 70 percent 
rating from August 1, 1997, to August 1, 1998; and a 
30 percent rating from August 1, 1998, through the present.  
See Meeks v. West, 12 Vet. App. 352 (1999) (the ratings 
during the pendency of an appeal must be based on the facts 
found).  Because neither the original or revised rating 
criteria result in a disability rating in excess of 
70 percent for August 1, 1997, to August 1, 1998, or in 
excess of 30 percent effective August 1, 1998, the Board 
finds that neither the original or revised rating criteria 
are more favorable to the veteran.  See Fischer v. West, 11 
Vet. App. 121 (1998); VAOPGCPREC 3-2000.

III.  Evaluation of the Residuals of the Gunshot Wound

A.  Laws and Regulations

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235 (1997) 
(codified at 38 C.F.R. Part 4).  As previously stated, if a 
change in the rating criteria occurs during the pendency of 
the veteran's appeal, he is entitled to the application of 
the rating criteria more favorable to him.  Karnas, 1 Vet. 
App. at 308.  The revised regulations cannot be applied prior 
to the effective date of the regulations, and the Board is 
required to determine whether the original or revised 
regulations are more favorable.  VAOPGCPREC 3-2000.

The veteran was provided the revised regulations in a 
September 1999 supplemental statement of the case, and the RO 
applied the revised regulations in determining that a higher 
evaluation was not warranted.  The Board finds, therefore, 
that it can consider the original and revised rating criteria 
without prejudice to the veteran.  Bernard, 4 Vet. App. 
at 384.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

According to the original rating criteria, the principal 
symptoms of disability from muscle injuries are weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  In evaluating disabilities residual to healed 
wounds involving muscle groups due to gunshot wounds, the 
following criteria are to be considered:  

Disability is considered to be slight if the 
disability results from a simple wound without 
debridement, infection, or effects of laceration, 
shown by relatively brief treatment in service, 
healing with good functional results, without 
consistent complaints of weakness, undue fatigue-
pain, and uncertainty or incoordination of 
movement, and objective evidence of a minimum scar, 
slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus, and no significant 
impairment of function.  

Disability is considered to be moderate if it 
results from a through and through or deeply 
penetrating wound with no explosive effect of the 
missile and no residuals of debridement or 
prolonged infection, as shown by hospitalization in 
service for treatment of the wound, evidence of 
consistent complaints of fatigue or fatigue-pain 
after moderate use, and objective evidence of small 
entrance and (if present) exit scars indicative of 
a short track through the muscle, signs of moderate 
loss of deep fascia or muscle substance or 
impairment of muscle tonus, and definite weakness 
or fatigue in comparative tests.  

Disability is considered to be moderately severe if 
it results from a through and through or deeply 
penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, or 
intermuscular cicatrization, as shown by 
hospitalization in service for a prolonged period, 
consistent complaints of weakness, undue fatigue-
pain, and uncertainty or incoordination of 
movement, with consideration given to 
unemployability due to inability to keep up with 
work requirements.  Objective evidence of a 
moderately severe disability includes relatively 
large entrance and (if present) exit scars showing 
a track of the missile through important muscle 
groups, indication on palpation of moderate loss of 
deep fascia, muscle substance, or resistance 
compared to the sound side, and marked or 
moderately severe loss of strength and endurance in 
comparison to the sound side.  

Disability is considered to be severe if it results 
from a through and through or deep penetrating 
wound caused by a high velocity missile, or a large 
or multiple low velocity missile, or the explosive 
effect of a high velocity missile, or a shattering 
bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Evidence 
of a severe disability is shown by an aggravated 
form of history and complaint as specified for a 
moderately severe disability, with objective 
evidence of extensive ragged, depressed, and 
adherent scars of the skin indicative of wide 
damage to muscle groups in the track of the 
missile, possible X-ray evidence of minute multiple 
scattered foreign bodies indicating the spread of 
intermuscular trauma and the explosive effect of 
the missile, moderate or extensive loss of deep 
fascia or muscle substance, soft or flabby muscles 
in the wound area, positive evidence of severe 
impairment of function as shown by tests of 
strength, endurance, or coordination when compared 
with the sound side, diminished excitability to 
faradic current as shown by electrical tests, 
adaptive contraction of opposing muscle groups, 
adhesion of scar tissue to one of the long bones, 
or atrophy of muscle groups not included in the 
track of the missile.  

38 C.F.R. § 4.56 (1995).

Pursuant to the revised regulations, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  A through-and-
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  

Disability is considered to be slight if the 
disability results from a simple wound without 
debridement, infection, shown by service medical 
records to be a superficial wound requiring brief 
treatment and return to duty and healing with good 
functional results, without any of the cardinal 
signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of 
a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle 
tissue.

Muscle disability is considered to be moderate if 
it was caused by a through and through or deep 
penetrating wound of short track from a single 
bullet or a small shell or shrapnel fragment, 
without the explosive effect of a high velocity 
missile, with the residuals of debridement or 
prolonged infection.  Evidence of moderate 
disability consists of consistent complaints of one 
or more of the cardinal signs and symptoms of 
muscle disability as shown above, particularly 
lowered threshold of fatigue after average use, 
which affects the particular functions controlled 
by the injured muscles.  The objective signs of 
moderate disability include small or linear 
entrance and (if present) exit scars, indicating a 
short track of the missile through muscle tissue, 
some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the 
sound side.

Muscle disability is considered to be moderately 
severe if it results from a through and through or 
deep penetrating wound by a small high velocity 
missile or large low-velocity missile, with 
evidence of debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring.  Evidence of a moderately severe muscle 
injury includes service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of 
muscle disability as shown above and, if present, 
evidence of inability to keep up with work 
requirements.  The objective evidence of a 
moderately severe muscle disability includes 
entrance and (if present) exit scars that indicate 
a track of the missile through one or more muscle 
groups, the loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
the sound side, and impairment of strength and 
endurance in comparison to the sound side.

Muscle disability is severe if it was caused by a 
through and through or deep penetrating wound due 
to a high-velocity missile or large or multiple low 
velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  
The evidence of severe muscle disability includes 
service department or other evidence showing 
hospitalization for a prolonged period for 
treatment of the wound, consistent complaints of 
the cardinal signs and symptoms of muscle 
disability as shown above, worse than those shown 
for moderately severe muscle injuries, and, if 
present, evidence of the inability to keep up with 
work requirements.  

The objective findings of severe disability include 
ragged, depressed, and adherent scars indicating 
wide damage to the muscle groups in the missile's 
track, loss of deep fascia or muscle substance, 
soft flabby muscles in the wound area, muscle 
swelling and hardening abnormally in contraction, 
and severe impairment of strength, endurance, or 
coordinated movements in comparison to the sound 
side.  Evidence of severe muscle disability also 
includes X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and the explosive effect of the missile, 
adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle, diminished muscle excitability 
to pulsed electrical current in electrodiagnostic 
tests, visible or measurable atrophy, adaptive 
contraction of an opposing group of muscles, 
atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire 
muscle following simple piercing by a projectile.

38 C.F.R. § 4.56 (1999).

According to the original and revised rating criteria, injury 
to muscle group XXI, which pertains to the thoracic muscles 
used for respiration, is rated as noncompensable if slight, 
moderate disability is rated as 10 percent disabling, and a 
maximum 20 percent rating applies to moderately severe or 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Subsequent to the initiation of the veteran's appeal, the 
regulations pertaining to the evaluation of respiratory 
disorders were also revised effective October 7, 1996.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (to be codified at 38 C.F.R. § 4.97).  In 
accordance with the rating schedule in effect prior to 
October 1996, Diagnostic Code 6818 provided a 20 percent 
rating for injuries to the pleural cavity productive of 
moderate symptoms, with a bullet or missile retained in the 
lung, with pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion.  38 C.F.R. § 4.97 (1995).

The revised rating schedule indicates that traumatic injuries 
to the pleural cavity are to be rated as restrictive lung 
disease.  The General Rating Formula for Restrictive Lung 
Disease shows that gunshot wounds of the pleural cavity with 
a bullet or missile retained in the lung, pain or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion shall 
be rated at least 20 percent disabling.  Involvement of 
Muscle Group XXI (DC 5321) will not be separately rated.  38 
C.F.R. § 4.97, Code 6843 (1999).

B.  Analysis

Based on a review of the relevant evidence of record, the 
Board finds that the residuals of a gunshot wound to the 
right upper chest are manifested by a painful and tender 
scar, complaints of pain and reduced strength, and slight 
limitation of motion of the neck, with no impairment of 
respiratory function.  The Board notes that subsequent to the 
initiation of the veteran's appeal, the RO granted service 
connection for the tender and painful scar as a separate 
disability, and assigned an independent 10 percent rating.  
The 10 percent rating assigned for the tender and painful 
scar is the maximum schedular rating available for that 
disorder, and the veteran has not appealed the assigned 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
current analysis will, therefore, be limited to evaluating 
the residuals of the gunshot wound excluding the tender and 
painful scar.

In accordance with the original and revised rating criteria, 
a disability rating in excess of 10 percent based on muscle 
injury requires evidence showing that the disability 
resulting from the injury is at least moderately severe.  As 
shown by the revised rating criteria, moderately severe 
muscle disability is manifested by consistent complaints of 
the cardinal signs and symptoms of muscle disability and, if 
present, evidence of the inability to keep up with work 
requirements.  The objective evidence of a moderately severe 
muscle disability includes entrance and (if present) exit 
scars that indicate a track of the missile through one or 
more muscle groups, the loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side, and impairment of strength and endurance in 
comparison to the sound side.  38 C.F.R. § 4.56 (1999).

Prior to the change in the regulation, a moderately severe 
muscle disability required the same factors as that shown 
above, with the exception of the impairment of strength and 
endurance.  According to the original rating criteria, a 
moderately severe muscle injury existed if the disorder was 
manifested by marked or moderately severe loss of strength 
and endurance in comparison to the sound side.  38 C.F.R. 
§ 4.56 (1995).  With the revision to the regulation, the 
impairment of strength and endurance need not be marked or 
moderately severe.  For the reasons shown below, however, the 
Board finds that neither the original or revised rating 
criteria are more favorable to the veteran.  Fischer, 11 Vet. 
App. at 121; VAOPGCPREC 3-2000.

With the exception of the complaint of sternal pain and 
difficulty turning his head to the left in August 1996, the 
veteran has not registered any complaints or received any 
treatment for the service-connected residuals of the gunshot 
wound.  The Board finds that one occurrence does not 
constitute consistent complaints of the cardinal signs and 
symptoms of muscle disability.  Although the veteran reported 
to the examiners that he had reduced strength in the right 
upper extremity, there is no indication that the 
manifestations of the gunshot wound have caused any 
difficulty in his ability to keep up with work requirements.  
He incurred a through and through gunshot wound to the muscle 
group affecting respiration, but the objective medical 
evidence, including an X-ray study, shows that the wound did 
not result in any tissue loss.

The veteran has reported having pain in the area of the wound 
and reduced strength in the right upper extremity.  Physical 
examination in March 1996 failed to reveal any functional 
limitations resulting from the gunshot wound, and the 
examiner in August 1999 found that the grip strength in the 
right upper extremity was equal to or greater than that in 
the left.  The Board notes that the criteria for a moderate 
muscle injury, which has been established, include impairment 
of muscle tonus and definite weakness or fatigue.  In the 
absence of any of the other signs and symptoms of moderately 
severe muscle disability, the Board finds that the injury to 
muscle group XXI is no more than moderate, and that his 
complaints of pain and reduced strength are adequately 
compensated by the 10 percent rating that has been assigned.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997) (in evaluating 
musculoskeletal disabilities, the Board must consider all of 
the functional limitations resulting from the injury).

The Board notes that evaluation of the same disability, or 
the same manifestation of the disease or injury, under more 
than one diagnosis is to be avoided.  38 C.F.R. § 4.14.  All 
disabilities, however, including those arising from the same 
injury or disease entity, are to be rated separately, unless 
the rating schedule specifies otherwise.  38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  It 
is, therefore, possible for the veteran to have two separate 
and distinct manifestations from the same injury or disease 
that permit two independent disability ratings, as long as 
the rating schedule does not specifically prohibit separate 
ratings.  Manifestations are considered to be separate and 
distinct as long as none of the symptomatology for any of the 
manifestations is duplicative of or overlapping with the 
symptomatology of the other manifestation.  See Esteban, 
6 Vet. App. at 262.  

In addition to the muscle injury resulting from the gunshot 
wound to the chest, the injury affected the right lung and 
pleural cavity.  Prior to October 1996, traumatic injury to 
the pleural cavity was evaluated pursuant to Diagnostic Code 
6818.  That diagnostic code provided a minimum 20 percent 
rating for injuries to the pleural cavity productive of 
moderate symptoms, with a bullet or missile retained in the 
lung, with pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of the diaphragm or of 
lower chest expansion.  38 C.F.R. § 4.97 (1995).

The revised rating schedule also provides a minimum 
20 percent rating for gunshot wounds of the pleural cavity 
with a bullet or missile retained in the lung, pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion.  38 C.F.R. § 4.97, Diagnostic Code 6843 (1999).

None of the medical evidence, including X-ray studies, 
physical examinations, or pulmonary function tests, shows 
that the gunshot wound resulted in an impairment of 
respiratory functioning.  During the April 1996 VA 
examination the veteran denied having any shortness of 
breath, and his walking ability was unlimited.  Pulmonary 
function studies at that time were normal.  Although the 
veteran reported in August 1999 that he experienced shortness 
of breath with going up one flight of stairs or walking more 
than two or three blocks, the pulmonary function studies at 
that time revealed results that were in excess of the amount 
predicted.  

There is no objective evidence of record showing that the 
injury to the chest resulted in any reduction in respiratory 
functioning.  The Board finds, therefore, that the veteran's 
assertion of having shortness of breath due to the gunshot 
wound is not credible.  See Baldwin v. West, 13 Vet. App. 1 
(1999) (the Board must analyze the credibility of the 
evidence).  The Board has determined, therefore, that the 
residuals of the gunshot wound are properly evaluated under 
Diagnostic Code 5321.  A separate disability rating under 
Diagnostic Codes 6818 or 6843 is precluded.  38 C.F.R. 
§ 4.97.

As previously stated, a separate 10 percent disability rating 
has been assigned for the painful and tender surgical scar.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  The scar also 
causes slight limitation of movement of the head to the left, 
due to pulling by the scar tissue on the front of the chest.  
The rating schedule also provides a maximum 10 percent rating 
for scars based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
regulation, however, prohibits the evaluation of the same 
symptoms under more than one diagnosis.  See Evans (Samuel) 
v. Brown, 9 Vet. App. 273, 281 (1996) (a veteran cannot 
receive separate disability ratings for the same disability 
or the same manifestations); 38 C.F.R. § 4.14.  Any 
limitation of motion of the head caused by pulling of the 
scar is a manifestation of the painful scar, which is being 
compensated by the 10 percent rating currently assigned for a 
tender and painful scar.  The Board finds, therefore, that an 
additional 10 percent rating for scarring that results in 
additional functional limitation is not warranted.


ORDER

A 100 percent disability rating for PTSD is granted effective 
from July 10, 1995, to August 1, 1997, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.

A 70 percent disability rating for PTSD is granted from 
August 1, 1997, to August 1, 1998, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 30 percent effective from August 1, 1998, is 
denied.


(continued on next page)

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of a gunshot wound to 
the right chest, excluding the separate 10 percent rating for 
a tender and painful scar, is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

